Title: To George Washington from Major General William Heath, 23 January 1780
From: Heath, William
To: Washington, George


          
            Dear General
            Highlands [N.Y.] January 23d 1780.
          
          The enclosed is paragraph of a letter which I received the last Evening from Colonel Mead at Horse neck—From what I can learn this would have been a very pretty affair, had not folly & imprudence Stain’d the retreat. The men loitering behind on their return as is commonly the case with this Sort of troops were pursued and overtaken by about 20 Horse who cut and Slashed many of them in a Shocking manner and I suppose took between thirty and forty prisoners.
          Mr Read the Deputy pay master has not yet come from Albany. I am just informed that a Gentleman who left Albany the day before yesterday Saw Mr Reed, who informed him that he had receiv’d no orders to repair to this post but was in expectation of them. Whether orders have been Sent, or are detain’d on the road I cannot tell. The Troops are exceedingly uneasy on account of their pay, being So much in arrear. I have the honor to be With the greatest respect Your Excellencys Most obedt Servt
          
            W. Heath
          
         